Name: Commission Regulation (EEC) No 939/81 of 6 April 1981 opening an invitation to tender for the mobilization of common wheat as food aid for the Republic of Rwanda
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/6 8 . 4 . 81Official Journal of the European Communities COMMISSION REGULATION (EEC) No 939/81 of 6 April 1981 opening an invitation to tender for the mobilization of common wheat as food aid for the Republic of Rwanda Whereas the Danish intervention agency should be made responsible for the tendering procedure in ques ­ tion ; Whereas it is important that the Commission be informed without delay of the tenders submitted in response to the invitation and of those accepted by the intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by the Act of Accession of Greece (: ), and in particular Article 28 thereof. Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 laying down the condi ­ tions for the mobilization of cereals as food aid ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4 ), as last amended by Regulation (EEC) No 2543 /73 ( 5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas, on 28 May 1980 , the Council of the Euro ­ pean Communities declared that by way of Commu ­ nity action it, proposed to grant the Republic of Rwanda 2 000 tonnes of common wheat under its 1980 food-aid programme ; Whereas , an analysis of the state of the cereals market, with reference to cereals intervention in Denmark indicates that the criteria of Article 3 (2) of Council Regulation (EEC) No 2750/75 should be applied and that the intervention agency of the Member State as specified should mobilize the cereals from those stocked in its own stores and should also determine the conditions of mobilization ; Whereas the contract should be awarded to the tenderer who makes the best offer ; Whereas it must be made clear who is to bear any costs which arise in the event that for reasons of force majeure the operation in question is not completed wihtin the time stipulated ; Whereas provision should be made for security to be given to guarantee fulfilment of the obligations arising by virtue of participation in the invitation to tender ; 1 . Tenders are hereby invited for the supply by way of Community food-aid action to the Republic of Rwanda of 2 000 tonnes of common wheat . 2. The tendering procedure shall take place in Denmark in one parcel . 3 . The produce shall be taken from the interven ­ tion agency of Denmark from the stores specified in the Annex . 4 . Shipment shall be from a Community port . 5 . The invitation to tender provided for in para ­ graph 1 is for supply of the products delivered to Kigali . 6 . The successful tenderer shall deliver the products specified in paragraph 1 in new jute sacks of a net capacity of 50 kilograms . Minimum weight of the sacks shall be 600 grams . The following shall be printed on the sacks : 'Froment tendre / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne Ã la rÃ ©publique du Rwanda'. (') OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . To allow for the possibility of re-bagging, the successful tenderer shall supply 2 % of new empty sacks , of the same quality as those containing the goods but with the printing followed by a capital letter 'R '. (3 ) OJ No L 281 , 1 . 11 . 1975 , p . 89 . ( 4 ) OJ No 106 , 30 . 10 . 1962, p . 2553/62 . 5 OJ No L 263 , 19 . 9 . 1973 , p . 1 . 8 . 4 . 81 Official Journal of the European Communities No L 96/7 Article 2 1 . The decision on tenders received in response to the invitation provided for in Article 1 shall be taken on 21 April 1981 . 2 . The closing date for submission of tenders shall be 21 April 1981 at 12 noon . 3 . The notice of invitation to tender shall be published in the Official Journal of the European Communities not less than nine days before the closing date for submission of tenders . Article 3 The contract shall be awarded to the tenderer who makes the most favourable offer. However, if the tenders submitted do not appear to reflect normal market prices and costs , the interven ­ tion agency may cancel the invitation to tender. Article 4 tender, together with the name and business name of the successful tenderer. 3 . Where the customs export formalities for the mobilized product are completed in a Member State other than that in which the invitation to tender is issued, the intervention agency of the latter Member State shall be responsible for the operations following tendering, including payment to the successful tenderer . In such case, the intervention agency choosing the successful tenderer shall immediately inform the inter ­ vention agency of the Member State concerned and shall supply it with all the information which it may require . Furthermore , the amount of the successful tender shall be paid after it has been converted using the average of the spot rates referred to in the second subparagraph of Article 3 (3) to the tenderer in the currency of the Member State in which the operations relating to the tendering are completed . 4. The intervention agency shall request the successful tenderer to supply the following informa ­ tion : (a) after each shipment, a statement giving details of the quantities loaded, the quality of the products and the type of packing ; (b) the date of the departure of the ships, the esti ­ mated date of arrival of the products at their destination ; (c) all possible contingencies which might occur during transportation of the products . The information indicated above shall be forwarded by the intervention agency to the Commission immediately upon receipt . 5 . When the intervention agency responsible for the operations relating to tendering is not the interven ­ tion agency which appoints the successful tenderer, it shall send as soon as possible to the latter the informa ­ tion necessary for releasing the security. 1 . The tenderer shall give security of a value of 6 ECU per tonne of the product ; the security is intended to guarantee that the operations specified in Article 1 are duly completed . The security shall be forfeited if those operations are not carried out within the prescribed time limit, save as regards quantities not delivered owing to force majeure. 2 . The security required under paragraph 1 may be provided in the form of a cash deposit or of a guarantee issued by a credit institution conforming to criteria laid down by each Member State . Article 5 1 . The common wheat must be of fair and merchantable quality and correspond at least to the minimum quality required for intervention at the reference price (humidity 1 5 % ). 2 . For this purpose the intervention agency of the country of shipment shall arrange for a check at the port at the time of loading on the nature , quality and packaging of the goods . Following inspection an attes ­ tation shall be issued . The costs relating thereto shall be borne by the successful tenderer . 3 . Samples intended for analysis shall be taken and the inspection shall be carreid out in accordance with the trade practices in force in the country of ship ­ ment . Article 7 As regards this tender the intervention agency is authorized to make an initial payment of 80 % of the value of the quantity given in the bill of lading, on presentation of that document and subject to the taking of a security for an amount equal to the initial payment . Article 6 Article 8 1 . The Danish intervention agency shall be respon ­ sible for organizing the invitation to tender provided for by this Regulation . 2 . It shall forthwith communicate to the Commis ­ sion the list of firms which have responded to the invitation to tender, specifying the terms of each This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 96/8 Official Journal of the European Communities 8 . 4 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 April 1981 . For the Commission Poul DALSAGER Member of the Commission 8 . 4 . 81 Official Journal of the European Communities No L 96/9 ANNEXE  ANHANG  ALLEGATO  BIJLAGE  BILAG  ANNEX  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  NumÃ ©ro du lot Port d'embarquement Tonnage Nom et adresse du stockeur Lieu de stockage Nummer der Partie Verschiffungshafen Menge Name und Adresse des Lagerhalters Ort der Lagerhaltung Numero della partita Porto d' imbarco Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van Ã ¬nlading Hoeveelheid Naam en adres van de entrepothouder Adres van de opslagplaats Partiets nummer Indskibningshavn MÃ ¦ngde Lagerindehaverens navn og adresse Lagerplads Number of lot Port of shipment Tonnage Address of store Town at which stored 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  1 Port de la 1 000 t Vennerslund Gods 4840 CommunautÃ © 4840 Nr. Alslev Nr. Alslev Hafen der Gemeinschaft 1 000 t Aggerup 4990 SakskÃ ¸bing 4990 SakskÃ ¸bing Porto della ComunitÃ Haven van de Gemeenschap FÃ ¦lleskabshavne Community port Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã 